DISMISS and Opinion Filed December 31, 2018




                                          S   In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                        No. 05-18-01147-CV

  THE URBAN LEAGUE OF GREATER DALLAS AND NORTH CENTRAL TEXAS,
                          INC., Appellant
                                V.
           LARRY SHAWN D/B/A FIX MY PHONE BILL, Appellee

                          On Appeal from the 191st Judicial District Court
                                       Dallas County, Texas
                               Trial Court Cause No. DC-14-06156

                               MEMORANDUM OPINION
                 Before Chief Justice Wright, Justice Evans, and Justice Brown
                               Opinion by Chief Justice Wright
       The filing fee, docketing statement, clerk’s record, and reporter’s record in this case are

past due. By postcard dated October 2, 2018, we notified appellant the $205 filing fee was due.

We directed appellant to remit the filing fee within ten days and expressly cautioned appellant that

failure to do so would result in dismissal of the appeal. Also by postcard dated October 2, 2018,

we informed appellant the docketing statement in this case was due. We cautioned appellant that

failure to file the docketing statement within ten days might result in the dismissal of this appeal

without further notice.

       The record was due October 27, 2018. Three days later, we notified appellant the clerk’s

record and the reporter’s record had not been filed because appellant had not paid for the clerk’s

record or the reporter’s record. We directed appellant to provide verification of payment or
arrangements to pay for the clerk’s record and reporter’s record or to provide written

documentation appellant had been found entitled to proceed without payment of costs within ten

days. We cautioned appellant that failure to do so would result in the dismissal of this appeal

without further notice. Appellant subsequently asked for, and we granted, an extension of time to

December 17, 2018 to pay for the record or provide written verification that arrangements to pay

had been made. To date, appellant has not paid the filing fee, provided the required documentation,

or otherwise corresponded with the Court regarding the status of this appeal.

       Accordingly, we dismiss this appeal. See TEX. R. APP. P. 37.3(b); 42.3(b), (c).




                                                  /Carolyn Wright/
                                                  CAROLYN WRIGHT
                                                  CHIEF JUSTICE



   181147F.P05




                                               –2–
                                      S
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                      JUDGMENT

 THE URBAN LEAGUE OF GREATER                      On Appeal from the 191st Judicial District
 DALLAS AND NORTH CENTRAL                         Court, Dallas County, Texas
 TEXAS, INC., Appellant                           Trial Court Cause No. DC-14-06156.
                                                  Opinion delivered by Chief Justice Wright.
 No. 05-18-01147-CV       V.                      Justices Evans and Brown participating.

 LARRY SHAWN D/B/A FIX MY PHONE
 BILL, Appellee

      In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

        It is ORDERED that appellee LARRY SHAWN D/B/A FIX MY PHONE BILL recover
his costs, if any, of this appeal from appellant THE URBAN LEAGUE OF GREATER DALLAS
AND NORTH CENTRAL TEXAS, INC..


Judgment entered December 31, 2018.




                                            –3–